Hill, J.
The defendant was indicted for the crime of rape, and the jury trying him returned a verdict of guilty, with a recommendation that his punishment be from two to four years in the penitentiary. He made a motion for new trial, which was overruled, and he excepted.
1. The court instructed the jury as follows: “Well, that is the rule; but I have charged them about the weight and credit to be given to the testimony. Gentlemen, I charge you this, the jury may consider every fact and circumstance appearing to illustrate the truth of the transaction. I do charge you in that connection also, that the mere fact that one may be a prostitute, may be entirely without virtue, does not prevent the commission of the offense of rape. One may be guilty of rape upon a prostitute; but the jury may take into consideration, as a matter of course, the character of the alleged victim as to virtue, her bad character as to being a prostitute, in determining the weight and credit to be given the testimony, and in determining the truth of the transaction. All of those are matters to be considered by the jury in determining the weight and credit of the evidence and the truth of the transaction, in determining whether he be guilty or not guilty, or whether you entertain a reasonable doubt as to his guilt.” It is insisted that the above charge was error, because, while attempting to do so, the court failed to charge that the evidence as to the previous unehaste character of the woman alleged to have been raped might be considered in determining the question as to whether she consented to the sexual intercourse, there being evidence as to the previous unchaste character of the woman. The charge as given was substantially correct. Black v. State, 119 Ga. 746 (5), 750 (47 S. E. 370).
2. There was sufficient evidence to support the verdict, and the court did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except George J., absent,

Indictment for rape. Before Judge Hardeman. Emanuel superior court. October 11, 1920.
T. N. Brown and I. L. Price, for plaintiff in error.
B. A. Denny, attorney-general, Walter P. Grey, solicitor-general, and Graham Wright, contra.